—Judgment, Supreme Court, Bronx County (John Perone, J.), rendered April 29, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The People’s application pursuant to Batson v Kentucky (476 US 79) was properly granted. The record supports the court’s determination that the reasons offered by defense counsel for his peremptory challenges of two prospective jurors were pretextual. Such determinations are entitled to great deference (People v Hernandez, 75 NY2d 350, affd 500 US 352; People v Wint, 237 AD2d 195, lv denied 89 NY2d 1103).
The court properly exercised its discretion denying defendant’s request to delay completion of the trial in order to secure as a defense witness a vacationing sergeant who had been supervisor of the field team (see, People v Foy, 32 NY2d 473, 476). The sergeant was not an eyewitness, and defendant wished to call him as a witness with respect to paperwork and other peripheral matters that had already been fully explored at trial through the testimony of other witnesses. Similarly, defendant’s request for a missing witness charge was properly denied since there was no showing that the sergeant would have provided material, noncumulative testimony. Concur— Nardelli, J. P., Mazzarelli, Andrias, Saxe and Friedman, JJ.